DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 3/28/22.

Claim status:
Amended claims: 1, 8, and 15
Canceled claims: none
Added New claims: none
Pending claims: 1-21

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-21 is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 are directed to a method (claim 1), a product (claim 8), and a system (claim 15).  Therefore on its face, each of claims 1, 8, and 15 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 8, and 15 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) effectuate a trading platform, (ii) receiving a digitally signed matched order concerning a first party and a second party, and (iii) effectuating the processing of the matched order, (iv) confirming one or more of an origin and an integrity of the digitally signed matched order including using a public encryption key of a party associated with the digitally signed matched order to confirm one or more of the origin and the integrity of the digitally signed matched order (v) sending one or more messages to atomically effectuate transferring assets between a first custodial account associated with the first party and a second custodial account associated with the second party, and (v) anonymizing the identity of one or more of the first party and the second party.  In other words, the claim provides an electronic trade processing system that anonymizes the identity of one or more of the first party and the second party to result in one or more of: the first party not knowing the identity of the second party; the second party not knowing the identity of the first party; and the general public not knowing the identity of the first party or the second party under the broadest reasonable interpretation covers organizing human activity – fundamental economic principles or practices: mitigating risk but for the recitation of generic computers.  (Independent claim 8 and 15 recite similar limitations and the analysis is the same).
That is, other than reciting a computing device, a trading platform (claim 1) a computer program product, a computer readable medium, a plurality of instructions, a processor, (claim 8), a computing system, a processor, memory (claim 15) nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices: mitigating risk.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a computing device, a trading platform (claim 1) a computer program product, a computer readable medium, a plurality of instructions, a processor, (claim 8), a computing system, a processor, memory (claim 15).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a computing device, a trading platform (claim 1) a computer program product, a computer readable medium, a plurality of instructions, a processor, (claim 8), a computing system, a processor, memory (claim 15).
The computing device, trading platform (claim 1) computer program product, computer readable medium, plurality of instructions, processor, (claim 8), computing system, processor, memory (claim 15)  are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a trading platform) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device, a trading platform (claim 1) a computer program product, a computer readable medium, a plurality of instructions, a processor, (claim 8), a computing system, a processor, memory (claim 15), effectuate a trading platform, receiving a matched order concerning a first party and a second party, and effectuating the processing of the matched order, sending one or more messages to atomically effectuate transferring assets between a first custodial account associated with the first party and a second custodial account associated with the second party, and anonymizing the identity of one or more of the first party and the second party, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a trading platform).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-7, 9-14, and 16-21 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-21 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Slezak (U.S. Pub. No. 2018/0308167), in view of Fenichel (U.S. Pub. No. 2013/0218741), in view of Ittogi (U.S. Pub. No. 2014/0205095).

With respect to claims 1, 8, and 15:
Slezak teaches:
A computer-implemented method, executed on a computing device and configured to effectuate a trading platform (“Electronic trading is generally based on a host exchange, one or more computer networks, and client devices” Slezak Pgh. [0004]);
receiving a {…} matched order concerning a first party and a second party (“The electronic exchange 104 includes a computer process (e.g., the central computer) that matches buy and sell orders sent from the trading station 102 with orders from other trading stations (not shown)” Slezak Pgh. [0022]);
effectuating the processing of the matched order including: sending one or more messages to atomically effectuate transferring assets between a first custodial account associated with the first party and a second custodial account associated with the second party (“each trading station could have its own trading account or multiple trading accounts” see Slezak Pgh. [0039], see also [0040], [0042]).

Slezak does not teach; however Fenichel teaches:
receiving a digitally signed matched order {…} (“In an embodiment, the received request may include one or more login credentials of the trader, e.g., a user name and a corresponding password. For example, the trader may enter a URL into a web browser executing on client system 102, and may subsequently provide the corresponding login credentials to request access to trading platform 110” (Fenichel [0062]) and “Alternatively, trading platform 110 may be associated with an executable program installed locally on client system 102. The trader may then execute the application program and provide the corresponding login credentials through a graphical user interface (GUI) associated with the application program. In such an embodiment, the received request may include not only the login credentials of the trader, but also information identifying a validity of a license associated with the application program (e.g., an alpha-numeric key or license number” Fenichel [0063]);
anonymizing the identity of one or more of the first party and the second party (“the counterparty associated with the posted order may remain completely anonymous to all other traders” Fenichel Pgh. [00135]).

It would have been obvious to one of ordinary skill of the art to have modified Slezak’s teachings to incorporate Fenichel’s teachings, in order to facilitate “electronic negotiation of terms for securities lending transactions between a trader and one or more counterparties” Fenichel Pgh. [0003].

Ittogi teaches:
confirming one or more of an origin and an integrity of the digitally signed matched order including using a public encryption key of a party associated with the digitally signed matched order to confirm one or more of the origin and the integrity of the digitally signed matched order (“The combined data is subjected to the encryption processing with the secret key data 408 stored within the internal memory 406 serving as a second encryption key. Any encryption processing can be executed here as long as the authentication code (signature data) of the input data is generated by public key encryption as in the case of digital signature” Ittogi Pgh. [0050]).

It would have been obvious to one of ordinary skill of the art to have modified Slezak’s and Fenichel’s teachings to incorporate Ittogi’s teachings, in order for “ensuring that the compatible to-be-authenticated device is supplied” Ittogi Pgh. [0010].

With respect to claims 2, 9, and 16:
Slezak in view of Fenichel, in view of Ittogi render obvious all the limitations of the rejections in claim 1.
Slezak further teaches:
wherein the first custodial account and the second custodial account are defined within a Value Unit Repository (VUR) (“The trading account includes one or more risk related parameters described above that are used for risk management. For the purpose of this example, let’s assume that a risk related parameter that is used in relation to the trading account is a monetary account balance available for trading to the trading stations 302 and 304, such as, for example, $5,000” Slezak Pgh. [0039]).

With respect to claims 3, 10, and 17:
Slezak in view of Fenichel, in view of Ittogi render obvious all the limitations of the rejections in claim 1.
Slezak further teaches:
wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer (“While some traders are sole proprietors who risk their own money while trading, others often trade for larger trading groups, such as trading houses” Slezak Pgh. [0008]: The Examiner interprets the trading group as a qualified custodian and/or a broker/dealer.);

With respect to claims 4, 11, and 18:
Slezak in view of Fenichel, in view of Ittogi render obvious all the limitations of the rejections in claim 1.
Slezak further teaches:
wherein the Value Unit Repository (VUR) is configured to transfer assets between the first custodial account associated with the first party and the second custodial account associated with the second party (“a centralized risk component allocates a fraction of the central risk account balance to a local risk component that can be located at a gateway. …. as the local account balance gets low, the local risk component may communicate with the central risk component to obtain an additional account balance” Slezak Pgh. [0036]), and the central risk controller 306 receives a request to allocate to a local risk management module, such as 324, a fraction of the central risk balance corresponding to the defined trading account. According to one example embodiment, the request could be communicated from the local risk management module, such as when a first order request is received at a gateway associated with the local risk management module from one of the trading entities that use the central trading account” Slezak Pgh. [0046]).

With respect to claims 5, 12, and 19:
Slezak in view of Fenichel, in view of Ittogi render obvious all the limitations of the rejections in claim 1.
Slezak further teaches:
wherein the matched order concerns a bearer financial asset (“Using client devices, traders link to the host exchange through one or more networks to trade tradeable objects. As used herein, the term “tradeable object” refers to anything that can be traded with a quantity and/or price. It includes, but is not limited to, all types of traded events, goods and/or financial products, which can include, for example, stocks, options, bonds, futures, currency, and warrants, as well as funds, derivatives and collections of the foregoing, and all types of commodities, such as grains, energy, and metals. The tradeable object may be “real,” such as products that are listed by an exchange for trading, or “synthetic,” such as a combination of real products that is created by the user. A tradeable object could actually be a combination of other tradeable objects, such as a class of tradeable objects” Slezak Pgh. [0005]).

With respect to claims 6, 13, and 20:
Slezak in view of Fenichel, in view of Ittogi render obvious all the limitations of the rejections in claim 1.
Slezak further teaches:
wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset ((“Using client devices, traders link to the host exchange through one or more networks to trade tradeable objects. As used herein, the term “tradeable object” refers to anything that can be traded with a quantity and/or price. It includes, but is not limited to, all types of traded events, goods and/or financial products, which can include, for example, stocks, options, bonds, futures, currency, and warrants, as well as funds, derivatives and collections of the foregoing, and all types of commodities, such as grains, energy, and metals. The tradeable object may be “real,” such as products that are listed by an exchange for trading, or “synthetic,” such as a combination of real products that is created by the user. A tradeable object could actually be a combination of other tradeable objects, such as a class of tradeable objects” Slezak Pgh. [0005]).

With respect to claim 21:
Slezak in view of Fenichel, in view of Ittogi render obvious all the limitations of the rejections in claim 1.
Fenichel further teaches:
wherein anonymizing the identity of one or more of the first party and the second party results in one or more of: the first party not knowing the identity of the second party; the second party not knowing the identity of the first party; and the general public not knowing the identity of the first party or the second party ((“the counterparty associated with the posted order may remain completely anonymous to all other traders” Fenichel Pgh. [00135]).

It would have been obvious to one of ordinary skill of the art to have modified Slezak’s teachings to incorporate Fenichel’s teachings, in order to facilitate “electronic negotiation of terms for securities lending transactions between a trader and one or more counterparties” Fenichel Pgh. [0003].

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments to claims 1, 8, and 15 precludes the steps from being directed to organizing human activity – fundamental economic principles or practices: mitigating risk, but for the recitation of generic computers. The additional limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 103

Despite Applicant’s contentions, Fenichel teaches receiving a digitally signed matched order at [0062] (“In an embodiment, the received request may include one or more login credentials of the trader, e.g., a user name and a corresponding password. For example, the trader may enter a URL into a web browser executing on client system 102, and may subsequently provide the corresponding login credentials to request access to trading platform 110” (Fenichel [0062]).  Ittogi teaches:
confirming one or more of an origin and an integrity of the digitally signed matched order including using a public encryption key of a party associated with the digitally signed matched order to confirm one or more of the origin and the integrity of the digitally signed matched order (“The combined data is subjected to the encryption processing with the secret key data 408 stored within the internal memory 406 serving as a second encryption key. Any encryption processing can be executed here as long as the authentication code (signature data) of the input data is generated by public key encryption as in the case of digital signature” Ittogi Pgh. [0050]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H./Examiner, Art Unit 3694       

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694